Citation Nr: 1615369	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with alcohol abuse, panic attacks, and sleep disturbance, currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The Board recognizes that the Veteran attempted to raise the issue of entitlement to service connection for tinnitus in a statement dated in September 2013.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have a current hearing loss disability for VA compensation purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§  5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in August 2011, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  Specifically, in the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  

The Board does acknowledge that the November 2011 letter did not explain how disability ratings and effective dates are determined.  However, the Board has denied the claim in the decision below, and as such, there is no disability rating or effective date is to be assigned.  Thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and there is no prejudice.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

The Veteran was afforded a VA examination in November 2011 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinion also sufficiently addresses the central medical issue in this case to allow the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.3.03(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss (organic disease of the nervous system) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§  3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).    

In this case, the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss.  Indeed, none of the audiograms in service revealed hearing loss as defined by VA pursuant to 38 C.F.R. § 3.385.  Moreover, a March 2008 separation examination found the Veteran ears and drums to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
0
10
LEFT
0
-5
0
0
5

In addition, during a June 2008 VA examination, the Veteran denied having any hearing complaints.  The examiner also noted that the Veteran's tympanic membranes and ear canals were normal.  

In an August 2011 statement, the Veteran indicated that he served as a machine gunner in a combat zone and as an instructor at the rifle range.  The Veteran's DD Form 214 confirms that he served as a machine gunner and marksmanship coach and that he received a Combat Action Ribbon.

During a November 2011 VA examination, the examiner noted that the Veteran's ears were completely occluded with cerumen, that irrigation and suction prevented immittance results, and that follow-up otoscopy was clear bilaterally.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
25
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  
The examiner specifically indicated that the audiogram showed normal hearing sensitivity in both ears.  

In his September 2013 substantive appeal, the Veteran argued that the November 2011 VA examination results "did not reflect" his hearing loss.  He described his difficulty in hearing sounds clearly and his need to ask people to repeat themselves.  He stated that he had made an appointment with an audiologist for a new examination and would provide the results when available.  However, there is nothing in the record to indicate that this appointment took place.  Indeed, the Veteran did not submit any records from such an appointment (as he indicated that he would do), nor did he identify or authorize VA to obtain such records on his behalf.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

As shown above, no evidence of record establishes the existence of a hearing loss disability under the clear requirements of 38 C.F.R. § 3.385 as set forth above.  There is simply no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  

The Board acknowledges the Veteran's competent reported history of his in-service noise exposure and subsequent hearing difficulties.  Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examinations are more probative evidence as to whether the Veteran has a current hearing loss disability for VA purposes than the Veteran's lay assertions.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a hearing loss disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

REMAND

The Veteran has alleged that his PTSD symptoms increased in severity since his last VA PTSD examination in January 2011.  Specifically, in his September 2013 substantive appeal, the Veteran reported additional PTSD symptoms including, but not limited to: occupational and social impairments in areas of work, family relations, thinking, mood, and impairment of thoughts and communication; difficulty with routine activities; difficulty in adapting to stressful circumstances; and unprovoked irritability and violence.  None of these were noted in the January 2011 VA examination.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD with alcohol abuse, panic attacks, and sleep disturbance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD with alcohol abuse, panic attacks, and sleep disturbance. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


